—Judgment unanimously affirmed. Memorandum: Defendant appeals from his conviction of felony murder, two counts of first degree robbery, and fourth degree conspiracy. Defendant’s primary contention is that there was insufficient proof of a completed theft to support the robbery convictions and that, consequently, the felony murder conviction must be set aside. We reject that contention, as we have done on the appeal of the codefendant (see, People v Glover, 206 AD2d 826). In any event, irrespective of the outcome of the challenge to defendant’s conviction for robbery, we conclude that the felony murder conviction is supported by legally sufficient evidence that defendant fatally shot the victim during the commission or attempted commission of a robbery (see, People v Murray, 40 NY2d 327, 334, rearg denied 40 NY2d 1080, cert denied 430 US 948; People v Dennis, 40 AD2d 959, affd 33 NY2d 996; People v Scott, 93 AD2d 754, 755; People v Gibson, 65 AD2d 235, 238-239, cert denied 444 US 861).
Defendant is not entitled to reversal of his conviction on the ground that he was denied his right to be present at an initial Sandoval conference. The record establishes that defendant was afforded a meaningful opportunity to participate at a de novo Sandoval conference conducted in his presence (see, People v Favor, 82 NY2d 254, 267, rearg denied 83 NY2d 801; People v Vargas, 201 AD2d 963, 964, lv denied 83 NY2d 859). *1035The Sandoval ruling constituted a proper exercise of the court’s discretion. Defendant has failed to preserve his contention that the court erred in failing to instruct the jury that a prosecution witness was an accomplice whose testimony had to be corroborated (see, CPL 470.05 [2]). Finally, the sentence of 25 years to life imposed on the felony murder conviction is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Buckley, J.—Murder, 2nd Degree.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.